NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD K. BRANDT; TZIPORA                       No. 19-55471
BRANDT,
                                                D.C. No. 2:18-cv-08545-VAP-
                Plaintiffs-Appellants,          AFM

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Donald K. Brandt and Tzipora Brandt appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law claims arising out

of the foreclosure of their property. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed the Brandts’ action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it is a “de facto

appeal” of prior state court decisions and raises claims that are “inextricably

intertwined” with those decisions. See id. at 1163-65 (discussing Rooker-Feldman

doctrine).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-55471